| CSSA, BaRURERT 183 Fla SOAR Bagel

 

© Dear Clerk ggg DORE)
ut fod this wnation

- rE “Pro Se Motion For ~Rocnsideoatis on. “ae Cont ide
| je Dee 2661) Oe, AS. BA. arnt ve, Te Issue thm a GO.R . |

 

 

  
  
 

 

 

UB nr ase

 

 

 

 

a This maton “abe Ya Sand, 2621. was ‘bled finely co |
thd htuwded ts ADK ctect WA. To Ye 2o2({ as per mail. log.
em KOM 21 424260840105 mo~ 001.
| Buk, this wotionfor reas thragh no part of Deft, 4

WAS not received! by Court, Therefore, ADX staff resent — |

heey of it. OI inl na Feb 19,202 | (See attached letter) -

oof Bp furthers. Sur pre fe... andl, win Mh foes part Dell,
“the court. diknt =n (or olirhé Docket the mot? of ts

— 2h: a agin, te the Jt tine, a ie

_ ile on arrived of ter. motion, stamp thee very Yellso Peg hey
and. date 2 n anival of i Stud. me. sting Wor i mis 7

a pa wt last, Courl has recervedl tox matin.

« Mamdauh, Bong K2uIEOSy _. Thauks Alot-

US P_ May d. 8500 ) |
“Flo semen obi hae® 1B) FOO) scrnsion i hte SALSA _S fro Se DA.

 
Case 1:98-cr-01023-LAK Document 2193 Filed 09/01/21 Page 2 of 2

Memorandum Endorsement United States v. Salim, 98-cr-1023 (LAK)

 

Notwithstanding defendant's claim that this motion, dated January 4, 2021, was not
received by the Court, it in fact was received by the Court. It was denied on February 19, 2021 as
a comparison of the present motion (Dkt 2192) with the document that was memo endorsed on that
date (Dkt 2173}. Accordingly, this latest application is denied as well.

SO ORDERED.

 
 

Dated: August 31, 2021

  
 

Lewis A. Kaplan
United States District Judgeg
